No.   92-273

            IN THE SUPREME COURT OF THE STATE OF MONTANA




CRAZY FULLMOON EAGLE,
            Plaintiff and Appellant,
     -vs-
RUSSIFF AUTO REPAIR,
            Defendant and Respondent.



APPEAL FROM:     District Court of the Thirteenth Judicial District,
                 In and for the County of Yellowstone,
                 The Honorable William J. Speare, Judge presiding.


COUNSEL OF RECORD:
            For Appellant:
                 Crazy FullMoon Eagle, Pro Se, Billings, Montana
            For Respondent:
                James Hoban, Pro Se, Billings, Montana


                               Submitted on Briefs:     August 27, 1992
                                             Decided:   September 22, 1992
Filed:
Justice John Conway Harrison delivered the Opinion of the Court.

     This is an appeal from the Thirteenth Judicial ~istrict,
County of Yellowstone, the Honorable ~illiam Speare presiding.
                                            J,

Appellant Crazy FullMoon Eagle (Eagle) appeals from an order
dismissing his appeal from an adverse decision made by the
Yellowstone County Justice Court, Small Claims Division.             We
affirm.
     Eagletsoriginal complaint, filed in the Small Claims Division
on September 16, 1991, alleged that respondent Russiff Auto Service
(Russiff) had repaired Eaglets Ford Bronco incorrectly, causing
problems that ultimately destroyed the engine and forced him to buy
a new one at a total cost of $850.           ~ussiffcounterclaimed for
$102.75, which was the unpaid balance due from Eagle on Russiffvs

invoice for parts and labor. After a hearing on October 9, 1991,
the justice of the peace, Pedro R. Hernandez, dismissed Eagle's
claim and entered judgment in favor of Russiff on its counterclaim.
In llnotationsll
               following the order, Judge Hernandez found that
                                      and that Eagle was the cause
Russiff did provide I1correctservice,11
of further failure.
     The Justice Court order was entered on January 2, 1992, and a
copy was mailed to Eagle on the same day.         Eagle filed notice of
appeal to the District Court on January 22, 1992,          On March 17,
Judge Speare dismissed the appeal because Eagle had not filed
notice of appeal within ten days from entry of judgment, as
required by 5 25-35-803 (1), MCA.       Neither party was represented by
counsel.
                                    2
     In a statement accompanying his notice of appeal to this
Court, Eagle explained that he had not received notice of Judge
Hernandez's decision until January 21, 1992.    At the time of the
hearing, he said, he had no place to live and was staying with
friends in Livingston and Billings.    His mailbox is in Roundup
because he used to live there.   He stated:
     I was able to get my mail during a three-day holiday
     (Martin Luther King Day), and when I received the
     decision from the judge, I filed the appeal the next day.
     The clerks at the Justice Court told me my appeal was
     late by three days. I explained my circumstance and they
     filed the appeal for me because of a showing of excusable
     neglect. ...   My filing of the appeal was immediate from
     the time I received it.
     The file does not indicate whether Eagle's notice of the
judgment was mailed to his post office box in Roundup or to the
address on Russiff's countercomplaint, which listed Eagle's address
as 2023 9th Ave. N., Apt. 4, Billings.        The Billings address
appeared in a letter Eagle wrote to Russiff on September 4, 1991,
explaining why he had stopped payment on his check for the balance
due on Russiff's repair invoice. At the end of the letter, Eagle
requested a reply within ten days and added:    "For communication
purposes in this matter only, mail may be addressed c/o 2023 Ninth
Avenue North, Apartment #4, Billings, MT 59101."    The address on
Eagle's opening brief for his District Court appeal, filed in
February 1992, and on his brief for this appeal, filed in July, is
"c/o 2715 Louise Lane, Billings, Montana."
     Section 25-35-803 (1), MCA, requires that notice of appeal from
the small claims division of a justice court be filed within ten
days after entry of judgment. No statutory provision has been made
for an extension of time to file notice of appeal to district
court.   Therefore the Justice Court in this case had no authority
to extend the deadline, even under the extenuating circumstances
Eagle presented.
     Even if the Justice Court did have such authority, the
District Court had no jurisdiction because the appeal did not
address a question of law, as 5     25-35-803(2),   MCA, requires.
Eagle's brief merely reiterated the details of his engine trouble.
It raised no legal issues, nor did it challenge the procedure
followed in Justice Court.
     AFFIRMED.




We concur:       ,/


         A"/i-2
         Chief Justice   f
                                       September 22, 1992

                                  CERTIFICATE OF SERVICE

I hereby certify that the following order was sent by United States mail, prepaid, to the following
named:


Crazy Fullmoon Eagle
C/O2715 Louise Lane
Billings, MT 59102


Russiff Auto Service
3409 Montana Ave.
Billings, MT 59101


                                                    ED SMITH
                                                    CLERK OF THE SUPREME COURT
                                                    STATE OF MONTANA

                                                    BY
                                                     Depu